        Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 1 of 37




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


JORDAN SACKS, individually and on behalf of all   Civil Action No. 1:21-cv-421
others similarly situated,
                                                  CLASS ACTION COMPLAINT
                           Plaintiff,

v.                                                JURY TRIAL DEMANDED

AMAZON.COM, INC.,

                           Defendant.
               Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 2 of 37




                                                   TABLE OF CONTENTS


I.        INTRODUCTION .............................................................................................................. 1

II.       JURISDICTION AND VENUE ....................................................................................... 13

III.      PARTIES .......................................................................................................................... 13

IV.       STATEMENT OF FACTS ............................................................................................... 15

          A.         The Big Five Dominate the Market for the Publication of Trade
                     Books. ................................................................................................................... 15

          B.         Amazon Dominates the Market for the Retail Sale of Trade Books. ................... 17

          C.         The Development of E-books Disrupted the Trade Book Industry. ..................... 18

          D.         As a Trade Book Publisher, Amazon Benefits from Inflated E-
                     book Prices. ........................................................................................................... 21

          E.         Amazon Uses Anticompetitive Restraints to Immunize Itself from
                     the Disadvantages of the Big Five’s Inflated E-book Prices. ............................... 22

          F.         Amazon is the Subject of Government Investigations for Possible
                     Antitrust Violations............................................................................................... 23

V.        EFFECTS ON INTERSTATE TRADE AND COMMERCE .......................................... 24

VI.       RELEVANT MARKET.................................................................................................... 24

VII.      ANTITRUST IMPACT .................................................................................................... 27

VIII.     ANTITRUST INJURY ..................................................................................................... 27

IX.       CLASS ACTION ALLEGATIONS ................................................................................. 29

X.        CLAIMS FOR RELIEF .................................................................................................... 31

JURY DEMAND .......................................................................................................................... 34




                                                                       i
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 3 of 37




       Plaintiff Jordan Sacks (“Plaintiff”), by way of complaint against defendant Amazon.com,

Inc. (“Amazon”), alleges as follows:

                                   I.      INTRODUCTION

       1.      Amazon operates Amazon.com, the world’s largest online retail platform. Sales

on its website account for almost half of all retail e-commerce in the United States.1 Amazon is

also the largest retailer of electronic books (“e-books”) in the United States, accounting for 76%

of digital books sold in the U.S. in September of 2020.2 The e-book market is projected to exceed

six billion dollars in 2021. Amazon has used its market power in that market to preclude price

competition. The result is that Plaintiff and members of the Class have paid and continue to pay

supracompetitive prices for e-books.

       2.      The domestic book publishing industry is dominated by Hachette Book Group,

Inc. (“Hachette”), HarperCollins Publishers L.L.C. (“HarperCollins”), Macmillan Publishing

Group, LLC (“Macmillan”), Simon & Schuster, Inc. and Simon & Schuster Digital Sales, Inc.

(collectively “Simon & Schuster”); and Penguin Random House LLC (“Penguin”) (collectively

the “Big Five”). The Big Five have been Amazon’s co-conspirators with respect to the violations

described herein over the entire course of that conspiracy. The Big Five publish “trade books,”

among others, which encompass “general interest fiction and non-fiction books,” as opposed to




1
 Amazon Now Has Nearly 50% of US Ecommerce Market, Emarketer (Jul. 16, 2018),
https://www.emarketer.com/content/amazon-now-has-nearly-50-of-us-ecommerce-market.
2
 Jeﬀrey A. Trachtenberg and Dana Mattioli, Connecticut Investigating Amazon’s E-Book
Business, Wall Street Journal (Jan. 13, 2021).
              Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 4 of 37




“‘non-trade’ books such as academic textbooks, reference materials, and other texts.”3 The Big

Five’s trade books account for about 80% of domestic trade book sales.4

         3.      Plaintiff and the Class are consumers who purchased e-books published by the

Big Five. The Big Five generally sell their e-books to consumers through online retail platforms,

such as Amazon, Barnes & Noble, and Apple Books. Their dealings with those platforms are

generally based on the “agency model,” under which every transaction a direct one between the

publisher and the retail consumer. The online platform serves only as the publisher’s sales agent,

and takes a commission on every book sold.5

         4.      Plaintiff and Class members purchased one or more e-books directly from the Big

Five through an online retail platform other than Amazon’s. Plaintiff alleges that Amazon and

the Big Five agreed to price restraints that cause Plaintiff and the Class to pay supracompetitive

prices for e-books purchased from the Big Five through a retail platform other than Amazon.

         5.      United States and European antitrust authorities have repeatedly investigated e-

book prices in the last ten years, and the Connecticut Attorney General’s office recently

disclosed a new investigation into Amazon’s e-book business in particular.6

         6.      The European Commission (“EU Commission”) first investigated potential

collusion among the Big Five and Apple beginning in 2011.7 The Department of Justice (“DOJ”)


3
    United States v. Apple Inc., 952 F. Supp. 2d 638, 648 n.4 (S.D.N.Y. 2013).
4
 Constance Grady, Milo Yiannopoulos’s book deal with Simon & Schuster, explained, Vox (Jan.
3, 2017), https://www.vox.com/culture/2017/1/3/14119080/milo-yiannopoulos-book-deal-simon-
schuster-dangerous-boycott.
5
    CASE AT.40153, EBook MFNs and related matters (Amazon),
https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_4392_3.pdf,   (“5.4.2017 EU
Commission Decision”), at 8.
6
    See supra, Trachtenberg and Mattioli.
7
    5.4.2017 EU Commission Decision at 8.


                                                       2
                Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 5 of 37




and attorneys general from several states filed a civil action against the same entities in this

District in early 2012.8 Both the District Court and the EU Commission determined that the Big

Five had colluded with Apple to raise retail e-book prices.9 At that time, the agreement entailed

switching from a standard wholesale model (wherein the retailer sets retail prices) to an agency

model (wherein the publisher sets retail prices and the retailer acts strictly as its agent).10

Pursuant to that conspiracy, the Big Five agreed to most favored nations (“MFN”) clauses with

Apple that required them to sell their e-books for the same prices via Apple’s online store as they

did via all other e-book retailers, including Amazon.11

           7.      The District Court entered two consent decrees against the Big Five.12 The Big

Five also reached settlements with the EU Commission around the same time.13 Both the consent

decrees and the settlements required the Big Five to cease colluding with each other, to refrain

from using MFNs in their agreements with e-book retailers for five years, and to permit e-book

retailers to subtract their own discounts from the retail prices of the Big Five’ e-books for two

years.14




8
    Id.
9
    Apple, 952 F. Supp. 2d at 648; 5.4.2017 EU Commission Decision at 8.
10
     Id.
11
     Id.
12
  See Department of Justice, U.S. v. Apple, Inc., et al., https://www.justice.gov/atr/case/us-v-
apple-inc-et-al.
13
     5.4.2017 EU Commission Decision at 8 n.11.
14
   5.4.2017 EU Commission Decision at 8; see, e.g., Final Judgment as to Defendants The
Penguin Group, a Division of Pearson PLC, and Penguin Group (USA), United States v. Apple,
Case No. 12-cv-02826-DLC (S.D.N.Y.), Docket No. 259 (“Final Judgment Penguin”), at 8
https://www.justice.gov/atr/case-document/final-judgment-defendants-penguin-group-division-
pearson-plc-and-penguin-group-usa.


                                                   3
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 6 of 37




       8.      The Big Five’s e-book prices decreased substantially during that two-year period.

But they immediately increased their prices in 2015 after renegotiating their agency agreements

with Amazon, and have continued to maintain supracompetitive prices.

       9.      Although Amazon claimed publicly that it was negotiating with the Big Five to

ensure that it could continue to discount their e-books following the term of the consent decree,

that did not transpire. The week after disclosing their respective agency contracts with Amazon,

Penguin increased its e-book prices by 30%, HarperCollins increased its prices by 29%, Simon &

Schuster increased its prices by 16%, Hachette increased its prices by 8%, and Macmillan

increased its prices by 11%.

       10.     The Big Five also raised prices specifically by increasing prices for new releases

and reducing the number of price ranges into which they consolidated e-book prices. During the

course of the Apple conspiracy, the Big Five priced 80% of their e-books within four price

ranges. That figure doubled during the course of the DOJ consent decrees. After entering into

their agreements with Amazon in 2015, the Big Five gradually reverted to using three or four

price buckets by 2018, and through the present.

       11.     Big Five e-book prices were most varied in 2014, during the course of the consent

decree. After adjusting for inflation, e-book prices clustered around $12 and only about 5% of

titles sold in the $15 range. In 2020, 55% of titles sold for about $15 and less than 5% sold

around $12.

       12.     Had Amazon and its Big Five co-conspirators only raised prices on Amazon,

consumers would be free to shop for competitively-priced e-books on other online platforms. But

they agreed to price restraints that prevent that from happening.




                                                  4
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 7 of 37




          13.      The EU Commission commenced another investigation in 2015,15 and determined

that Amazon used MFNs in its agreements with the Big Five, despite their ostensibly being

precluded from agreeing to MFNs by their earlier settlements with the EU Commission.16 The

EU Commission found that the MFNs and analogous provisions in the Big Five’s contracts with

Amazon had probable anticompetitive effects.17 Amazon and the EU Commission reached a

settlement in 2017 that prohibited Amazon from enforcing its MFNs and similar provisions for

five years.18 But that settlement had no effect on Amazon’s agreements with the Big Five in the

United States.

          14.      The House Judiciary Committee investigated Amazon starting in 2019 pursuant to

a broader investigation of competition in digital markets.19 After a 16-month investigation, the

Committee issued a report and recommendations. The Committee determined, among other

things, that Amazon’s use of MFN provisions in its agreements with book publishers harms

competition in the retail book market, including the e-book market.20 The House Report

concluded that “Amazon’s dominance in e-books and its anticompetitive application of price

parity clauses to its business relationships in this market eliminates the ability of rivals or new

entrants to gain any meaningful competitive advantage relative to Amazon.”21



15
   European Commission Initiates Formal Proceedings Against Amazon,
https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_1359_6.pdf.
16
     5.4.2017 EU Commission Decision at 4-5.
17
     Id. at 20-38, 43.
18
     Id. at 39, 41-42.
19
   House Judiciary Committee, Investigation of Competition in Digital Markets, Oct. 5, 2020, at
6, https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf (“House
Report”).
20
     Id. at 295.
21
     Id. at 296.


                                                  5
                 Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 8 of 37




           15.      The pending Connecticut investigation is similarly focused on Amazon’s

agreements with publishers, and each of the Big Five publishers received a subpoena in 2019

pursuant to that investigation.22

           16.      Consumers do not sufficiently benefit from the cost reductions resulting from the

low printing and distribution expenses associated with e-books as compared to print books.

Amazon charges high commissions and other costs to publishers, including the Big Five, which

significantly increases retail prices for e-books sold by Amazon.23 Amazon increases the cost of

selling e-books by tying its distribution services (e.g., helping consumers find and purchase e-

books on the Amazon platform, processing payments, delivering e-books) to its advertising

services, which are designed to optimize the placement of advertisements to consumers on its

online platform.24 Amazon further raises the Big Five’s selling costs by manipulating e-book

“discovery tools to make a publisher’s books difficult to find without the purchase of advertising

or refuses distribution unless the publisher also purchases advertising.”25

           17.      Moreover, via its MFNs, Amazon has required, and publishers have agreed to

grant Amazon, prices, terms, and conditions equal to or better than those offered to Amazon’s

competitors, and to notify Amazon about such terms, thereby restricting discounts to consumers,

and stifling innovation in the trade e-book market.26


22
     See Trachtenberg and Mattioli, supra n.2.
23
  Letter from Maria A. Pallante, Pres. & CEO, Ass’n of Am. Publishers, Mary E. Rasenberger,
Exec. Dir., Authors Guild, Allison K. Hill, CEO, Am. Booksellers Ass’n, to Hon. David. N.
Cicilline, Chairman, Subcomm. on Antitrust, Commercial and Admin. Law of the H. Comm. on
the Judiciary, 3 (Aug. 17, 2020), https://publishers.org/wp-content/uploads/2020/08/Joint-Letter-
to-Rep-Cicilline-081720.pdf.
24
     Id. at 2.
25
     Id. at 3.
26
     Id. at 7.


                                                     6
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 9 of 37




           18.   In a competitive market, the Big Five could sell e-books at lower prices on their

own websites or through Amazon’s competitors that offer lower commissions and fees. But they

have agreed with Amazon not to do that. This prevents Amazon’s competitors from expanding

their market shares and reduces the incentive for new competitors to enter the market.27 Amazon

and the Big Five entered into these anticompetitive agreements with the purpose and effect of

injuring consumers by eliminating price competition that Amazon would otherwise face, and

raising e-book prices sold through Amazon’s retail rivals above competitive levels.

           19.   Because Amazon and its co-conspirators have not made the exact terms of their

agreements public, Plaintiff relies on public disclosures and investigations. These reports

describe in a broader sense the contractual arrangements that Amazon uses in its agreements with

publishers to prevent competition from other online e-book retailers.

           20.   MFNs typically entitle a buyer to prices and/or terms equal to or better than those

a seller offers to any other buyer. But Amazon’s contracts with the Big Five are an adaptation of

MFNs to the agency model. The Big Five rely on the agency model to sell e-books, which means

that Amazon is not a buyer and the Big Five are not its suppliers.

           21.   Though Amazon has avoided using the term “most favored nation,” the Judiciary

Committee found that Amazon has continuously imposed on book publishers contract provisions

that effectively function as MFNs, even under the current agency model.28 Amazon uses these

provisions to prevent “publishers from partnering with any of Amazon’s competitors” and to

reinforce “Amazon’s ‘stranglehold’ and ‘control’ over book distribution.”29 Because of



27
     House Report at 295.
28
     Id.
29
     Id.


                                                  7
                Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 10 of 37




Amazon’s market power in the retail e-book market, these contractual requirements prevent

Amazon’s actual and potential retail competitors from introducing alternative business models,

offering promotional advantages, or offering customers lower prices on their own.30 The House

Judiciary Committee’s findings are consistent with the earlier conclusions of the EU

Commission.31

           22.       The EU Commission findings regarding Amazon’s MFN practices divided them

into five categories.

           23.       First, the EU Commission determined that Amazon uses “business model parity

clauses” in its contracts with e-book publishers.32 These clauses require the Big Five co-

conspirators to notify Amazon of the distribution of their e-books through alternative business

models, and offer Amazon the same material terms and conditions, even if the competing retailer

itself operates under a different business model.33 Alternative business models include

subscriptions, streaming, rentals, book clubs, bundling of e-books with print books, and reduced

prices for partial downloads.34 This clause creates a debilitating disincentive for the Big Five to

support and invest in innovative business models that might result in greater competition.35 It

likewise disincentivizes Amazon’s e-book retail competitors’ from developing such models.36 It

also deters the entry of new e-book retail competitors or the expansion of Amazon’s existing




30
     Id. at 295-96.
31
     5.4.2017 EU Commission Decision.
32
     Id. at 9, 12, 22-26.
33
     Id. at 9, 22.
34
     Id. at 9
35
     Id. at 22.
36
     Id. at 9.


                                                   8
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 11 of 37




competitors, which reduces competition in the e-book retail market, and strengthens Amazon’s

dominant position in that market.37

           24.       Second, Amazon imposed, and its co-conspirators agreed to, “selection parity

clauses.”38 These clauses require the Big Five to offer Amazon parity with all of its competitors

with respect to: (1) any e-book available within a particular geographical territory; (2) any

particular date and time for an e-book’s release; and (3) any feature, functionality, usage rule,

element or content for one or more e-books.39

           25.       The EU Commission found such clauses in Amazon’s contracts with the Big Five

posed serious threats to competition in numerous ways.40 They reduced the incentives of

Amazon’s competitors to develop and innovate features and functionalities of e-books.41 They

also thwarted development and innovation in e-books and e-book readers.42 Amazon’s selection

parity clause harms consumers by eliminating publishers’ incentive to develop new e-book

functionalities.43 It harms retail competition because it forecloses a significant avenue for

retailers to compete with Amazon by supporting such functionalities.44

           26.       Third, Amazon required, and the Big Five maintained “retail price parity”

provisions in their agency contracts with Amazon.45 These retail price parity clauses included:



37
     Id.
38
     Id. at 27-31.
39
     Id. at 27.
40
     Id. at 27-31.
41
     Id. at 27.
42
     Id. at 28-29.
43
     Id.
44
     Id. at 31.
45
     Id. at 32.


                                                     9
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 12 of 37




(1) the agency price parity clause; (2) the discount pool provision and (3) the promotion parity

clause.46

           27.    The agency price parity clause contractually obligated the Big Five to set retail

prices on Amazon that are no higher than the retail prices charged by Amazon’s competitors.47

           28.    The promotion parity clause precludes the possibility that the Big Five might even

temporarily set lower retail prices on the platform of any Amazon e-book competitor, absent

offering an equivalent promotion to Amazon.48

           29.    Similarly, the discount pool provision gives Amazon the ability to set discounted

prices which are equal to or less than the cheapest retail price of any e-book distributed by a

publisher to Amazon’s competitors.49

           30.    The EU Commission determined that Amazon’s retail price parity provisions in

the contracts with its Big Five co-conspirators limited the ability of Amazon’s competitors “to

attract buyers by offering lower retail prices than those on Amazon. This may discourage

competing E-book Retailers from entering in the first place.”50 The Commission determined that

these arrangements were likely to reduce competition between e-book retailers by reducing the

incentive of Amazon competitors to compete by offering lower rates of agency commissions.51

Further, such arrangements actually incentivize Amazon to charge higher commission rates, as e-




46
     Id.
47
     Id.
48
     Id.
49
     Id.
50
     Id. at 33.
51
     Id. at 34.


                                                   10
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 13 of 37




book suppliers had no ability to steer customers away from Amazon to its competitors based on

their commission or retail price.52

           31.      These retail price parity provisions effectively functioned like MFNs in that they

enabled Amazon to prevent its competitors from undercutting the Big Five’s e-book prices on

Amazon.53 Once notified of the availability of its co-conspirators’ e-books at lower prices,

Amazon typically “requested” that they charge the same prices on Amazon.54 If publishers did

not comply, Amazon retaliated or threatened to retaliate by disabling purchases for one or

several of the publisher’s e-books on its platform, by excluding the publisher’s e-books from all

promotional activity, by removing the pre-order buttons for the publisher’s e-books, or by

prominently displaying banners for other publishers’ e-books.55 Eventually, the Big Five

complied with all of Amazon’s requests, and ceased entering into promotions proposed by

Amazon’s retail competitors.56 These notification provisions are anticompetitive because they

eliminated any incentive for the Big Five to offer lower prices or better terms to any of

Amazon’s existing or potential competitors.57

           32.      Upon the conclusion of the European Commission’s investigation, Amazon

agreed not to enforce its MFNs and similar provisions in Europe for the next five years. That

entailed: no longer requiring publishers to provide Amazon with equal or better terms than they

provided to its competitors; and no longer requiring publishers to notify Amazon about its



52
     Id.
53
     Id. at 36.
54
     Id.
55
     Id. at n.55.
56
     Id. at 37.
57
     Id.


                                                     11
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 14 of 37




competitors’ alternative or new business models, release dates, selections of e-books, features of

their e-books, promotions, agency prices, agency commissions or wholesale prices.58 One

Commissioner remarked that the agreement would “open the way for publishers and

[booksellers] to develop innovative services for e-books, increasing choice and competition to

the benefit of European consumers.”59

           33.   Amazon’s and the Big Five’s continued use of MFNs in the United States remains

anticompetitive, and contrary to the European Commission’s well-founded conclusions. Despite

multiple investigations and censures, Amazon and the Big Five continue to engage in a

conspiracy to fix the retail prices of e-books in violation of Section 1 of the Sherman Act.

           34.   Amazon’s agreements with its co-conspirators constitute an unreasonable restraint

of trade that prevents competitive pricing, limits innovation, and imposes overcharges on

Plaintiff and other consumers when they purchase the Big Five’s e-books from Amazon’s

competitors. Plaintiff therefore seeks, in addition to compensatory damages, injunctive relief

under the Clayton Act to prevent Amazon and the Big Five from enforcing these restraints.

           35.   Amazon maintains monopoly power in the domestic retail trade e-book market.

Amazon has willfully acquired that monopoly power through anticompetitive conduct, fixing the

retail prices of trade e-books at supracompetitive levels on both its own platform and those of its

competitors. Its conduct is an abuse of monopoly power in violation of Section 2 of the Sherman

Act.




58
     Id.
59
     Id.


                                                12
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 15 of 37




                             II.     JURISDICTION AND VENUE

          36.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 & 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) & 26. This

Court also has jurisdiction under 28 U.S.C. § 1332 because the amount in controversy for the

Class exceeds $5,000,000 and members of the Class are citizens of different states than

Defendants.

          37.   Venue is proper in this District pursuant to Sections 4, 12, & 16 of the Clayton

Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c), and (d). Amazon resided, transacted

business, were found, or had agents in this District, and a substantial portion of the affected

interstate trade and commerce described in this Complaint was carried out in this District.

                                         III.   PARTIES

          38.   Jordan Sacks is a resident of Arlington, Virginia. Mr. Sacks purchased a book

published by co-conspirator Simon & Schuster, Inc. from Apple Books during the proposed class

period.

          39.   Amazon.com, Inc. is a Delaware corporation with its principal place of business

in Seattle, Washington. Amazon is active in online retail, e-commerce services, digital content,

and web and infrastructure computing services. Its primary source of revenue is the sale of a

wide range of products and services to consumers. The products Amazon offers include

merchandise and content purchased for resale from vendors, and those offered by third-party

sellers. Amazon also manufactures and sells electronic devices, including Kindle e-book readers,

Fire tablets, Fire TVs, Echo, and Fire phones. It also sells services such as cloud computing

services, fulfillment services (i.e., storing, packing, shipping, and providing customer support for




                                                 13
          Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 16 of 37




products sold by others), publishing (including self-publishing services), digital content

subscriptions, and advertising.

       40.      Amazon sells e-books and offers e-book reading subscription services to its retail

customers throughout the United States from the Amazon platforms. Amazon also operates

Amazon Publishing, a division that publishes books and ostensibly competes with the co-

conspirator publishers.

                                        Co-Conspirators

       41.     Co-conspirator Hachette Book Group, Inc. is a Delaware corporation with its

principal place of business in New York, New York. It is a subsidiary of Lagardère Group, a

French conglomerate. Its imprints include, among others: Center Street; FaithWords; Grand

Central Publishing (formerly Warner Books); Little, Brown and Company; Orbit; Perseus Books;

and Worthy.

       42.     Co-conspirator HarperCollins Publishers L.L.C. is a Delaware corporation with its

principal place of business in New York, New York. It is a subsidiary of News Corporation. Its

imprints include, among others: Avon; Caedmon; Ecco; Harlequin Books; Walden Pond Press;

and William Morrow.

       43.     Co-conspirator Macmillan Publishing Group, LLC is a New York corporation

with its principal place of business in New York, New York. It is a subsidiary of Holtzbrinck

Publishing Group, a German conglomerate. Macmillan operates eight divisions in the United

States: Celadon Books; Farrar, Straus and Giroux; Flatiron Books; Henry Holt and Company;

Macmillan Audio; Macmillan Children’s Publishing Group; St. Martin’s Press and Tor/Forge.

       44.     Co-conspirator Penguin Random House LLC is a Delaware corporation with its

principal place of business in New York, New York. It is a subsidiary of Bertelsmann SE, a




                                                14
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 17 of 37




German conglomerate. Its imprints include: Alfred A. Knopf; DK; Doubleday; Penguin; Putnam;

Random House; Viking Books; and Vintage Books.

          45.    Co-conspirator Simon & Schuster, Inc. is a New York corporation with its

principal place of business in New York, New York. It is a subsidiary of ViacomCBS Inc. Its

imprints include: Beyond Words Publishing; Folger Editions; Gallery Books; MTV Books;

Pocket Books; and Scribner. On November 25, 2020, ViacomCBS Inc. announced plans to sell

Simon & Schuster to Bertelsmann SE, Penguin’s parent company. The proposed transaction

“would create a publishing behemoth accounting for about a third of all books sold in the U.S.”60

                                 IV.     STATEMENT OF FACTS

          A.     The Big Five Dominate the Market for the Publication of Trade Books.

          46.    The Big Five generally publish the most popular authors and books in both fiction

and non-fiction, including the vast majority of the New York Times bestsellers.61 Their

dominance is in large part attributable to a long history of mergers and acquisitions that has

resulted in their acquiring vast numbers of subsidiaries and divisions, more commonly known in

the industry as “imprints.” The last decade in particular has seen a wave of major acquisitions.62

          47.    HarperCollins was established in 1817 as J. and J. Harper, and eventually became

Harper & Row.63 Hachette’s American division began as Little, Brown and Company,




60
  Benjamin Mullin and Jeffrey A. Trachtenberg, Penguin Random House Parent to Buy Simon
& Schuster From ViacomCBS, Wall Street Journal (Nov. 25, 2020).
61
     United States v. Apple, Inc., 791 F.3d 290, 298 (2d Cir. 2015).
62
 Alexandra Alter and Edmund Lee, Penguin Random House to Buy Simon & Schuster, New
York Times (Nov. 25, 2020).
63
  Peter Lee, Reconceptualizing the Role of Intellectual Property Rights in Shaping Industry
Structure, 72 Vand. L. Rev. 1197, 1259 (2019).


                                                  15
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 18 of 37




established in 1837.64 In the 1920s, Penguin, a leading British publisher, acquired several

formerly independent publishers, including Viking and Putnam.65 Simon & Schuster was

established in 1924, and it has been variously owned by Marshall Field, Gulf + Western,

Viacom, and CBS Corporation. By 1950, publishing was substantially “concentrated in a

relatively few houses.”66

           48.      Consolidation accelerated in the 1980s. Between November 1985 and November

1986 alone, there were 57 major publishing acquisitions.67 News Corp. acquired Harper & Row

in 1987, which formed HarperCollins after it acquired William Collins & Sons in 1990.68

Hachette expanded rapidly beyond its French roots into English-language books in the 2000s.69

By 2006, the six largest U.S. trade book publishers accounted for 90 percent of total sales.70 In

2013, Penguin merged with Random House, and now controls approximately 25 percent of the

English-language publishing market.71

           49.      Smaller trade publishers are increasingly unable to compete with the Big Five.

Houghton Mifflin Harcourt recently announced that it was exploring a sale of its trade publishing

division, possibly to Macmillan or Hachette.72




64
     Id.
65
     Id. at 1259-60.
66
     Id. at 1260.
67
     Id.
68
     Id.
69
     Id.
70
     Id.
71
     Id. at 1262.
72
     See supra, Alter & Lee.


                                                    16
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 19 of 37




          B.     Amazon Dominates the Market for the Retail Sale of Trade Books.

          50.    Amazon sells more books than any other retail outlet in history.73 Prior to

Amazon’s emergence, there were approximately 4,000 independent bookstores in the United

States.74 That number has since been halved, and Amazon’s market power has grown

accordingly.75 Borders Group, Inc., which operated nearly 700 brick-and-mortar outlets at its

peak, ceased operations in 2011.76 Barnes & Noble, currently the second largest retail bookseller,

has long been in decline, closing 150 brick-and-mortar outlets over the past decade.77 Amazon

now controls 76% of the e-book market.78

          51.    Unlike brick-and-mortar stores, Amazon relies on massive data to assess its

customers’ existing interests. According to the market research firm Codex Group, readers

browsing in a physical bookstore consider new books at about three times the rate they do while

shopping on Amazon.79 Even though it dominates the book market, Amazon accounts for only




73
  Porter Anderson, US Publishers, Authors, Booksellers Call Out Amazon’s ‘Concentrated
Power’ in the Market, Publishing Perspectives (Aug.17, 2020), https://publishingperspectives
.com/2020/08/us-publishers-authors-booksellers-call-out-amazons-concentrated-power-in-
thebook-market/.
74
 George Packer, Cheap Words, New Yorker (Feb.17 & 24, 2014), https://www.newyorker.com/
magazine/2014/02/17/cheap-words.
75
  Amy Watson, Number of Independent Bookstores in the U.S. 2009-2019, Statista (Oct. 29,
2019), https://www.statista.com/statistics/282808/number-of-independent-bookstores-in-the-us/.
76
     Associated Press, Borders Seeks to Liquidate All Stores, Toledo Blade (July 18, 2011).
77
  Larry Light, The Barnes & Noble Buyout: A Godsend for Book Readers and Investors, Forbes
(Jun. 24, 2019), https://www.forbes.com/sites/lawrencelight/2019/06/24/the-barnes-noble-
buyout-a-godsend-for-book-readers-and-investors/?sh=70936407ef8f.
78
     See supra note 2, Trachtenberg and Mattioli.
79
   Stacy Mitchell and Olivia LaVecchia, Report: Amazon’s Monopoly, ILRS (Nov 29. 2016),
https://ilsr.org/amazons-monopoly/ at 27.


                                                    17
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 20 of 37




seven percent of new book discovery. The corresponding figure for independent bookstores is

20%.80

           C.    The Development of E-books Disrupted the Trade Book Industry.

           52.   In 2007, Amazon’s Kindle became the first e-reader to gain widespread

commercial acceptance, and Amazon became the market leader in the sale of e-books and e-book

readers, selling nearly 90% by 2009.81 Amazon gained market share by discounting new releases

and bestsellers, and other e-book retailers frequently matched its prices.82 At that point, the Big

Five distributed both print books and e-books through a standard wholesale pricing model, under

which they only suggested retail prices. They typically discounted their wholesale prices for e-

books by 20% from those for equivalent print books, due to the reduced costs associated with e-

books.83 With those discounts, Amazon’s standard $9.99 retail price roughly matched the

wholesale price of many of its e-books.84

           53.   The Big Five feared that Amazon’s $9.99 price point would undermine their

profits, by both reducing unit sales of profitable hard-cover books, and conditioning customers to

expect lower prices for hard-cover books.85 They also feared Amazon’s unprecedented power in

the industry, and that Amazon might bypass them entirely by dealing directly with authors and

literary agents.86




80
     Id.
81
     Apple, 952 F. Supp. 2d at 649.
82
     Id.
83
     Id.
84
     Id.
85
     Id.
86
     Id.


                                                 18
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 21 of 37




           54.     In 2009, each of the Big Five separately objected directly to Amazon about its

retail pricing, all to no avail.87 Undeterred, they collectively turned to Apple to address the issue.

Apple complied because it recognized that selling e-books was potentially even more lucrative

than selling digital music, a market that Apple already dominated.88 Apple believed that its iPad,

which was in its final planning stages, would revolutionize the e-reader market by virtue of

technological features vastly superior to those of any existing e-reader.89

           55.     Over the course of a few weeks during late 2009 and early 2010, Apple and the

Big Five agreed that the Big Five would have to adopt the agency model in order to raise retail

prices. That model would enable the publishers to set retail prices and sell the books, while

Apple would receive a 30% commission for facilitating the sales.90 When certain Big Five

publishers hesitated to go forward with the plan, Apple put an MFN clause in the proposed

written agreements that would ensure that the Big Five priced their e-books on Apple at or below

the lowest retail price otherwise available in the marketplace. Apple thus enabled the Big Five to

set the retail prices of their books, while at the same time guaranteeing that it would never have

to compete on price.91

           56.     The Big Five then forced Amazon to accept the agency model by threatening to

withhold their e-books by seven months after releasing the corresponding print books.92 After




87
     Id. at 650.
88
     Id. at 654-55.
89
     Id. at 655.
90
     Id.at 658-62.
91
     Id.
92
     Id. at 679-80.


                                                   19
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 22 of 37




unsuccessfully attempting to retaliate, Amazon complied, but filed a complaint with the FTC.93

Amazon entered into agency agreements with each of the Big Five publishers by mid-2010. Each

agreement included a “model parity” clause that gave Amazon the option to re-adopt the

wholesale model if the publisher agreed to such a model with any other e-book retailer.94 The

Big Five subsequently required Google and Barnes & Noble to enter into agency model

agreements for e-books.

          57.      E-book prices immediately increased across the market.95Apple and the Big Five

profited in the short term. Apple gained 22% of the retail e-books market in the first two months

of operating its sales platform.96 The Big Five lost revenue as to e-books under the new model,

but offset those losses by raising the prices of their print books.97

          58.      However, in late 2011, consumers filed a price-fixing class action in this District,

and the EU Commission opened its own investigation. In 2012, the DOJ and several attorneys

general filed enforcement actions. Rather than proceeding to trial in the federal actions, the Big

Five entered into consent decrees with the DOJ, which required them to terminate their

agreements with Apple and other e-book retailers that restricted the retailers’ ability to discount

e-books.98 Apple proceeded to trial in this District. The court found that Apple and the Big Five

had carried out a per se illegal horizontal price-fixing agreement, with the purpose and effect of




93
     Id. at 680-81.
94
     Id. at 681.
95
     Id. at 683.
96
   Marco Tabini, Apple grabs 22 percent of e-book market with iBooks Macworld (Jun. 7, 2010),
https://www.macworld.com/article/1151813/ibooks.html.
97
     Apple Inc., 952 F. Supp. 2d at 683.
98
     See, e.g., Final Judgment Penguin, at 8-9.


                                                    20
              Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 23 of 37




eliminating price competition in the e-book market.99 The court entered a $450 million judgment

against Apple.

            59.   The consent decrees required that, for a period of two years, the Big Five would

permit retailers to discount e-book prices and to offer promotions to encourage consumers to

purchase e-books. For a period of five years, they would not enter into agreements with e-book

retailers that contained MFN clauses governing prices.100 They agreed to similar provisions to

resolve the European proceeding.

            60.   As a result, competitive pricing prevailed between 2013 and 2015. But prices rose

as soon as the publishers renewed their agency agreements with Amazon.

            D.    As a Trade Book Publisher, Amazon Benefits from Inflated E-book Prices.

            61.   In part due to the friction between itself and the Big Five, Amazon established

Amazon Publishing, which it now touts as “a leading publisher of commercial and literary

fiction, nonfiction, and children’s books.”101

            62.   Amazon claims that at least 36 of its authors have sold at least a million books.102

Best-selling author Dean Koontz has a five-book deal with Amazon Publishing.103 One of




99
     Apple Inc., 952 F. Supp. 2d at 694.
100
      Final Judgment Penguin, at 11, 18.
101
      Amazon Publishing, https://amazonpublishing.amazon/about-us.html.
102
      Id.
103
   Porter Anderson, Dean Koontz’s Jump to Amazon Publishing: Will Other Authors Follow?,
Publishing Perspectives (July 22, 2019), https://publishingperspectives.com/2019/07/bestseller-
dean-koontz-jumps-to-amazon-publishing-five-book-deal-plus-stories/.


                                                   21
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 24 of 37




Amazon’s imprints, Amazon Crossing, is the largest publisher of translated fiction in the United

States.104 Amazon currently operates 16 imprints and has nine offices around the world.105

          63.    Amazon thus benefits from the Big Five’s high prices, which enable Amazon to

charge higher prices for its own e-books.

          E.     Amazon Uses Anticompetitive Restraints to Immunize Itself from the
                 Disadvantages of the Big Five’s Inflated E-book Prices.

          64.    By virtue of its dominance of the retail market for e-books, Amazon’s maintains

substantial bargaining power with the Big Five. It could have maintained its ability to discount

their e-books, but instead agreed to let them set supracompetitive retail prices in exchange for

high commissions and a guarantee that Amazon could not be undersold by its competitors.

          65.    According to the House Judiciary Committee, Amazon has at all times used

MFNs or their equivalents in its agreements with trade publishers.106 The EU Commission

determined that even when the Big Five were nominally prohibited from having MFNs in their

contracts, they evaded that restriction in dealing with Amazon by using notification provisions

that had the same effect.107

          66.    No matter the means, Amazon’s objective has always been to prevent “publishers

from partnering with any of Amazon’s competitors” and to reinforce “Amazon’s ‘stranglehold’

and ‘control’ over book distribution.”108 Amazon has acquired and maintained its monopoly




104
   Ed Nawotka, Translations Pay off For Amazon, (Nov. 8, 2019) Publisher’s Weekly,
https://www.publishersweekly.com/pw/by-topic/industry-news/publisher-news/article/81707-
translations-pay-off-for-amazon.html.
105
      Amazon Publishing.
106
      House Report at 295-96.
107
      5.4.2017 EU Commission Decision at 11.
108
      House Report at 295-96.


                                                22
                 Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 25 of 37




power in large part through these restraints.109 Its competitors lack any incentive to offer

promotional advantages or alternative business models to gain market share because Amazon

requires that the Big Five grant it whatever opportunities they offer to Amazon’s competitors.110

The result is reduced innovation and supracompetitive retail prices.111

            F.       Amazon is the Subject of Government Investigations for Possible Antitrust
                     Violations.

            67.      The EU Commission investigated Amazon’s contracts with e-book publishers

between 2015 and 2017. The Commission cited numerous issues relating to Amazon’s MFNs

and notification clauses, finding that Amazon used these clauses to restrain its competitors’

market shares and discourage potential competitors from entering the market.

            68.      The House Judiciary Committee began an investigation in 2019 that entailed

seven hearings on digital markets, addressed to issues including data privacy, innovation, free

speech, and competition. Pursuant to that investigation, the Committee requested documents and

information regarding Amazon’s market share and competitors in numerous markets.112

            69.      The Committee issued a report in October 2020. It concluded that Amazon

“serves as a gatekeeper over a key channel of distribution,” the domestic online retail market,113

and that by controlling access to that market, it abuses its tremendous power “by charging

exorbitant fees, imposing oppressive contract terms, and extracting valuable data from the people



109
      Id.
110
      5.4.2017 EU Commission Decision at 20-38, 43.
111
      Id.
112
   Letter from U.S. House of Representatives Committee on the Judiciary to Jeff Bezos,
Amazon CEO (Sept. 13, 2019),
https://judiciary.house.gov/sites/democrats.judiciary.house.gov/files/documents/amazon%20rfi%
20-%20signed.pdf.
113
      House Report at 6, 15.


                                                   23
              Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 26 of 37




and businesses that rely on” it.114 It also “uses its gatekeeper position to maintain its market

power and “to further entrench and expand” its dominance.115 The Committee compared

Amazon’s conduct to “the kinds of monopolies we last saw in the era of oil barons and railroad

tycoons.”116

            70.    Amazon also faces an investigation by the Federal Trade Commission and

antitrust scrutiny by state attorneys general offices in California, Washington, and New York,117

in addition to the recently-disclosed Connecticut investigation addressed strictly to e-books.

                  V.    EFFECTS ON INTERSTATE TRADE AND COMMERCE

            71.    Amazon’s and its co-conspirators’ business activities that are the subject of this

Complaint were within the flow of and substantially affect ted interstate trade and commerce.

            72.    During the Class Period, Amazon’s and its co-conspirators’ conduct occurred in,

affected, and foreseeably restrained interstate commerce of the United States.

                                    VI.     RELEVANT MARKET

            73.    The antitrust injuries alleged herein, including harm to consumers, have occurred

in the United States retail market for trade e-books. Amazon and its co-conspirators’ agreed-

upon price restraints unreasonably restrain these markets. Plaintiff seeks relief individually and

on behalf of other retail purchasers, who purchase trade e-books from one or more of the Big

Five co-conspirators through electronic platforms other than Amazon’s platform.




114
      House Report at 6.
115
      Id.
116
      Id.
117
    House Report at 253; Press Release, Fed. Trade Comm’n, FTC to Examine Past Acquisitions
by Large Technology Companies (Feb. 11, 2020), https://www.ftc.gov/news- events/press-
releases/2020/02/ftc-examine-past-acquisitions-large-technology-companies.


                                                    24
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 27 of 37




          74.    Amazon’s restraints on competition directly impact the U.S. retail market for

trade e-books, as alleged herein.

          75.    Trade books comprise a product market distinct from non-trade books, such as

reference and academic books.118 They also comprise a product market distinct from self-

published books. Self-published authors incur all costs and are solely responsible for content and

marketing, whereas trade publishers receive the rights to sell authors’ books in exchange for

editing, publishing, marketing, and distributing those books.119 Trade publishers are highly

selective. They do not read 95% of the manuscripts they receive and publish only about 1% of

the manuscripts they do review.120 The selection, editing, and promotional process is expensive,

and trade books reflect publishers’ investment in that process.

          76.    Within the market for trade books, there is also a distinct product market for the

retail sale of trade e-books that is separate from the retail sale of trade print books and trade

audio books.121

          77.    Products’ functional interchangeability typically depends on their physical

characteristics.122 E-books are digital products. Their physical characteristics differ from those of

print books. They are also different from audio books, which may be physical or digital, but are




118
      Apple, 952 F. Supp. 2d at 648 n.4.
119
   Leigh Shine, Calculating the Odds of Getting A Traditional Publisher, Medium (Dec. 22,
2016), https://medium.com/publishizer/calculating-the-odds-of-getting-a-traditional-publisher-
798b1c7b94b0.
  Odds Of Being Published - Fiction Writer’s Mentor, http://www.fiction-writers-
120

mentor.com/odds-of-being-published.
121
  Apple Inc., 952 F. Supp. 2d at 694 n.60 (defining the relevant market as trade e-books in the
United States); 5.4.2017 EU Commission Decision at 14.
122
      2 Federal Antitrust Law § 10.2 (2020).


                                                  25
              Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 28 of 37




made for listening rather than reading. These distinctive characteristics place print books and

audiobooks outside of the markets for e-books.123

            78.   The EU Commission determined that consumers would be unlikely to switch

from e-books to print books in the event of a 5-10% increase in the retail price of e-books,

because e-books would still generally be priced significantly lower than print books.124

Consumer preferences also play an important role in distinguishing the two formats. The EU

Commission’s investigation of the e-books market showed that consumers will purchase e-books

rather than print books for reasons including the following: (i) e-books are easier to carry than

print books, particularly when travelling, (ii) e-books have functionalities unavailable in print

books, such as varying the type and size of fonts; (iii) e-books can support interactive features

such as video or music add-ons, dictionaries, and links to additional information regarding the

text or the author, and (iv) e-books can be purchased, downloaded and read immediately at any

time.125 The EU Commission also noted that a significant number of titles are only, or more

readily, available in the e-book format.126

            79.   To find significant supply-side substitutability, print book retailers and e-book

retailers would have to be able to enter each other’s markets quickly and easily. The EU

Commission found that was not possible. The distribution of print books entails substantial

investments in warehousing and logistics, whereas e-book distribution requires establishment

and maintenance of an online distribution platform.127 A standard print bookstore cannot switch


123
      5.4.2017 EU Commission Decision at 14.
124
      Id.
125
      Id.
126
      Id.
127
      Id.


                                                   26
              Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 29 of 37




from selling print books to e-books without acquiring significant tangible and intangible assets,

incurring additional investments and making significant strategic decisions. The same holds true

for an e-book retailer switching to print sales.128

            80.   The EU Commission found that audio books are distinct from both print books

and e-books, notably in terms of (i) pricing at the wholesale and retail levels and (ii) their typical

end consumer and mode of consumption.129

            81.   The relevant geographic market is the United States.

                                   VII.   ANTITRUST IMPACT

            82.   Amazon’s and its co-conspirators’ conduct described herein has substantially

impaired competition in the retail e-book market.

            83.   Amazon’s and its co-conspirators’ conduct described herein lacks any

procompetitive justification. Moreover, the harm to competition and the resulting antitrust injury

suffered by Plaintiff and Class members more than offsets any purported procompetitive

justifications Amazon may offer.

                                   VIII. ANTITRUST INJURY

            84.   Amazon increases the prices of e-books offered by its competitors, restrains

consumer choice, and otherwise causes antitrust injury to retail book purchasers in the form of

overcharges. Plaintiff and Class members have sustained, and continue to sustain, significant

losses from overcharges directly attributable to Amazon’s anticompetitive activity. Plaintiff will

calculate the full amount of such overcharge damages after discovery and upon proof at trial.

Unless Amazon’s anticompetitive conduct is enjoined, Plaintiff and Class members will continue



128
      Id.
129
      Id.


                                                  27
          Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 30 of 37




to incur overcharges in their direct purchases of the Big Five’s e-books from Amazon’s

competitors.

       85.     Plaintiff and Class members are direct purchasers who purchase the Big Five’s e-

books through retail platforms that compete with Amazon, at prices inflated by Amazon and its

co-conspirators’ agreements detailed herein.

       86.     Because of the agency model, Plaintiff and Class members overpay whether they

buy the Big Five’s e-books directly from the Big Five on their own websites, or through retail e-

book platforms that compete with Amazon. As required by the MFNs and similar clauses

described herein, the Big Five sell at retail prices that are equal to or higher than the prices for

which they sell their e-books on Amazon. It is in the Big Five co-conspirators’ independent

economic self-interests to expand their market shares of retail sales and diversify their

distribution. It would serve their independent interests to allow Amazon’s competitors to develop

alternative business models that benefit both consumers and the Big Five. Offering Amazon’s

competitors special edition or enhanced e-books would attract new customers, increase sales,

reduce the Big Five’s dependency on Amazon, and limit Amazon’s market power. But Amazon

and the Big Five do not consider those options, so as to preserve the supracompetitive prices of

the Big Five’s e-books. Plaintiff and Class members who purchase directly from the Big Five

through Amazon’s competitors are harmed because they pay prices fixed by Amazon and the Big

Five, without the benefit of discounts, promotions, and potentially lower-cost alternative

business models that would exist in a competitive market.

       87.     Because Amazon continues to enforce its anticompetitive MFNs and similar

restrictive provisions, Plaintiff and Class members are will continue to incur overcharges for the




                                                  28
             Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 31 of 37




Big Five’s e-books. Both the actual harm and the threat of future harm are cognizable antitrust

injuries directly attributable to Amazon’s violations of antitrust laws as alleged herein.

                            IX.     CLASS ACTION ALLEGATIONS

       88.       Plaintiff brings this action on behalf of himself and, under Rules 23(a) and (b) of

the Federal Rules of Civil Procedure, on behalf of:

       All persons who, on or after January 18, 2017, purchased in the United States one
       or more e-books sold by the Big Five Publishers through any online retail
       platform in the United States other than Amazon.

       89.       Excluded from the Class are Amazon; its officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators. Also excluded are the judge presiding

over this action; his/her law clerks and spouse; any persons within three degrees of relationship

to those living in his/her household; and the spouses of all such persons.

       90.       Members of the Class are so numerous and geographically dispersed that joinder

is impracticable.

       91.       Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff

and members of the Class were damaged by the same wrongful conduct of Defendants.

       92.       Plaintiff will fairly and adequately protect and represent the interests of members

of the Class. Plaintiff’s interests are coincident with, and not antagonistic to, those of members of

the Class.

       93.       Plaintiff is represented by counsel with experience in the prosecution and

leadership of class action antitrust and other complex litigation, including class actions involving

conspiracy and monopolization claims.

       94.       Questions of law and fact common to the members of the Class predominate over

questions that may affect only individual Class members, thereby making damages with respect




                                                  29
           Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 32 of 37




to members of the Class as a whole appropriate. Questions of law and fact common to members

of the Class include, but are not limited to:

             a. Whether Amazon and its co-conspirators unlawfully conspired to unreasonably

                restrain trade in violation of federal antitrust laws;

             b. Whether Amazon has unlawfully monopolized the domestic retail e-book market,

                including by way of the conduct described herein;

             c. Whether competition in the domestic retail e-book market has been restrained and

                harmed by Amazon’s monopolization of the market;

             d. injury suffered by Plaintiff and members of the Class;

             e. damages suffered by Plaintiff and members of the Class;

             f. whether Amazon has acted or refused to act on grounds generally applicable to

                members of the Class, thereby making appropriate final injunctive relief or

                corresponding declaratory relief with respect to members of the Class as a whole;

                and

             g. the nature and scope of injunctive relief necessary to restore a competitive market.

       95.      Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

       96.      The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be




                                                  30
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 33 of 37




pursued individually, substantially outweigh potential difficulties in management of this class

action.

          97.    Plaintiff knows of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

          98.    Plaintiff has defined members of the Class based on currently available

information and hereby reserves the right to amend the definition of the Class.

          99.    By way of its conduct described in this complaint, Defendant has acted on

grounds that apply generally to the proposed Class. Accordingly, final injunctive relief is

appropriate respecting the Class as a whole.

                                  X.      CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                                 (Violation of the Sherman Act § 1)

          100.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

          101.   Plaintiff brings this claim on his own behalf and on behalf of the proposed Class

described above. Plaintiff seeks damages and injunctive relief.

          102.   Amazon, by and through its officers, directors, employees, or other

representatives, entered into and engaged in unlawful agreements in restraint of trade and

commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Specifically, Amazon and

its co-conspirators agreed to restrict competition in the price or availability of trade e-books, by

agreeing to various anticompetitive MFNs and anticompetitive provisions that functioned the

same as MFNs, thereby fixing and raising the prices of trade e-books.




                                                  31
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 34 of 37




          103.   Amazon and its co-conspirators’ combinations and conspiracy injured Plaintiff

and the members of the Class by raising the prices of trade e-books and depriving them of free

and fair competition in the retail market for trade e-books.

                                  SECOND CLAIM FOR RELIEF
                                 (Violation of the Sherman Act § 2)

          104.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

          105.   Plaintiff brings this claim on his own behalf and on behalf of the proposed Class

described above. Plaintiff seeks damages and injunctive relief.

          106.   The relevant product market is the retail market for trade e-books.

          107.   The relevant geographic market for the retail sale of trade e-books is the United

States.

          108.   Amazon has had and continues to have at least 75% market share in the retail

market for trade e-books.

          109.   Amazon has had and continues to have monopoly power in the retail market for

trade e-books.

          110.   Amazon has demonstrated its ability to control prices and exclude competition by

raising prices without a corresponding increase in demand and to supracompetitive levels.

          111.   Through unlawful, interconnected, and mutually reinforcing anticompetitive and

exclusionary acts and agreements, Amazon has substantially foreclosed competition in the retail

market for trade e-books in the United States in violation of Section 2 of the Sherman Act, 15

U.S.C. § 2.

          112.   Amazon entered into a combination or conspiracy with its co-conspirators to

maintain its monopoly power in the retail market for trade e-books. Amazon created and



                                                  32
          Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 35 of 37




maintained this conspiracy through a series of agreements with each of the co-conspirators. In

these agreements, Amazon and its co-conspirators agreed, among other things, that Amazon

would act as its co-conspirator’s agent in the retail sale of trade e-books to Plaintiff and members

of the Class.

       113.     These agreements foreclosed competition in a substantial portion of the retail

market for trade e-books and unlawfully maintained Amazon’s monopoly, resulting in the

payment of supracompetitive prices for trade e-books by Plaintiff and members of the Class.

       114.     Amazon’s monopoly is not due to growth or development because of a superior

product, business acumen, or historic accident.

       115.     Amazon’s monopolization conspiracy has injured and will continue to injure

competition in this market.

       116.     Amazon has acted with the specific intent of monopolizing the retail market for

trade e-books in the United States.

       117.     Amazon’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

       118.     The conspiracy raised the retail prices for trade e-books above the competitive

level and otherwise injured competition without any offsetting procompetitive benefit to

consumers.

       119.     Plaintiff and members of the Class have been injured in their business or property

by reason of Amazon’s violation of Section 2 of the Sherman Act within the meaning of Section

4 of the Clayton Antitrust Act, 15 U.S.C. § 15.




                                                  33
            Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 36 of 37




       120.     Plaintiff and members of the Class are threatened with future injury to their

business and property by reason of Amazon’s continuing violation of Section 2 of the Sherman

Act within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

       121.     Plaintiff and the Class are entitled to an injunction that terminates the ongoing

violations alleged in this Complaint.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf the proposed Class of similarly

situated persons, respectfully requests the following:

       a.       That the Court certify this lawsuit as a class action under Rules 23(a) and (b) of

                the Federal Rules of Civil Procedure, that Plaintiff be designated as class

                representative, and that Plaintiff’s counsel be appointed as Class counsel for the

                Class;

       b.       The conduct alleged herein be declared, adjudged, and/or decreed to be unlawful

                under Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2.

       c.       Plaintiff and the Class recover their overcharge damages, trebled, and the costs of

                the suit, including reasonable attorneys’ fees as provided by law; and

       d.       For such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff, individually and on behalf of

the proposed Class, demands a trial by jury on all issues so triable.




                                                 34
       Case 1:21-cv-00421-UA Document 1 Filed 01/18/21 Page 37 of 37




Dated: January 18, 2021           Respectfully submitted,


                                   /s/         Linda P. Nussbaum                 .
                                  Linda P. Nussbaum
                                  Bart D. Cohen
                                  Louis Kessler
                                  Marc Foto
                                  NUSSBAUM LAW GROUP, P.C.
                                  1211 Avenue of the Americas, 40th Floor
                                  New York, NY 10036
                                  (917) 438-9102
                                  lnussbaum@nussbaumpc.com
                                  bcohen@nussbaumpc.com
                                  lkessler@nussbaumpc.com
                                  mfoto@nussbaumpc.com
                                  Michael E. Criden
                                  Kevin B. Love
                                  Lindsey C. Grossman
                                  CRIDEN & LOVE, P.A.
                                  7301 S.W. 57th Court, Suite 515
                                  South Miami, FL 33143
                                  (305) 357-9000
                                  mcriden@cridenlove.com
                                  klove@cridenlove.com
                                  lgrossman@cridenlove.com

                                  Counsel for Plaintiff and the Proposed Class




                                    35
